Case 2:19-cv-02110-MSN-tmp Document1 Filed 02/14/19 Pagelof8 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE

WESTERN DIVISION
BARRY BYEARS,
Plaintiff, CASE NO.::
V.
ALLY FINANCIAL, INC.,
Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW, Plaintiff, BARRY BYEARS, by and through the undersigned counsel,
and sues Defendant, ALLY FINANCIAL, INC., and in support thereof respectfully alleges
violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seg. (“TCPA”).
INTRODUCTION

1. The TCPA was enacted to prevent companies like ALLY FINANCIAL, INC.
from invading American citizen’s privacy and to prevent abusive “robo-calls.”

Din “The TCPA is designed to protect individual consumers from receiving intrusive
and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

a “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of
modern civilization, they wake us up in the morning; they interrupt our dinner at night; they
force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the
wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone
subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242 (11" Cir. 2014).
Case 2:19-cv-02110-MSN-tmp Document 1 Filed 02/14/19 Page2of8 PagelD 2

4. According to the Federal Communications Commission (FCC), “Unwanted calls
are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each
year — around 60 percent of all the complaints...Some private analyses estimate that U.S.
consumers received approximately 2.4 billion robocalls per month in 2016.”
https://www.fcc.gov/about-fec/fec-initiatives/fecs-push-combat-robocalls-spoofing

JURISDICTION AND VENUE

3 Jurisdiction and venue for purposes of this action are appropriate and conferred by
28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

6. Subject matter jurisdiction, federal question jurisdiction, for purposes of this
action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts
shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties
of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See
Mims vy. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,
746 F.3d 1242, 1249 (11" Cir. 2014).

te The alleged violations described herein occurred in Shelby County, Tennessee.
Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the
judicial district in which a substantial part of the events or omissions giving rise to this action
occurred.

FACTUAL ALLEGATIONS

8. Plaintiff is a natural person, and citizen of the State of Tennessee, residing in
Shelby County, Tennessee.

9. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11"" Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11" Cir. 2014).
Case 2:19-cv-02110-MSN-tmp Document1 Filed 02/14/19 Page 3of8 PagelD3

10. Defendant is a corporation which was formed in Delaware with its principal place
of business located at 500 Woodward Avenue and which conducts business in the State of
Tennessee through its registered agent, C T Corporation System, located at 300 Montvue Road,
Knoxville, Tennessee 37919.

11. Defendant called Plaintiff approximately sixty (60) times in an attempt to collect
an alleged debt. Plaintiff was unable to properly catalogue each and every call due to the volume
of calls received. Thus, an accurate number of calls will be determined after a thorough review of
Defendant’s records and Plaintiff's cellular telephone records.

12. Upon information and belief, some or all of the calls Defendant made to
Plaintiffs cellular telephone number were made using an “automatic telephone dialing system”
which has the capacity to store or produce telephone numbers to be called, using a random or
sequential number generator (including but not limited to a predictive dialer) or an artificial or
prerecorded voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter
“autodialer calls”). Plaintiff will testify that he knew it was an autodialer because of the vast
number of calls he received, because he heard a pause when he answered his phone before a
voice came on the line and he received prerecorded messages from Defendant.

13. Plaintiff believes the calls were made using equipment which has the capacity to
store numbers to be called and to dial such numbers automatically.

14. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (901) ***-1614, and was the called party and recipient of Defendant’s calls.

15. Defendant placed an exorbitant number of automated telephone calls to Plaintiff's

cellular telephone (901) ***-1614 in an attempt to collect an alleged debt.
Case 2:19-cv-02110-MSN-tmp Document1 Filed 02/14/19 Page 4of8 PagelD4

16. Upon receipt of the calls from Defendant, Plaintiff's caller ID identified the calls
were being initiated from, but not limited to, the following telephone number: (855) 237-2357.

17. On several occasions over the last four (4) years, Plaintiff instructed Defendant’s
agent(s) to stop calling his cellular telephone.

18. In or about January of 2019, Plaintiff communicated with Defendant from his
aforementioned cellular telephone number and let Defendant’s agent/representative know that he
was currently working; he had previously set up a payment arrangement and demanded that they
cease calling his cellular telephone number.

19. Each subsequent call Defendant made to Plaintiff's aforementioned cellular
telephone number was knowing and willful and done so without the “express consent” of the
Plaintiff.

20. Despite clearly and unequivocally revoking any consent Defendant may have
believed they had to call Plaintiff on his cellular telephone, Defendant continues to place
automated calls to Plaintiff.

21. Plaintiff's numerous conversations with Defendant’s agent(s)/representative(s)
over the telephone wherein he demanded a cessation of calls were in vain as Defendant continues
to bombard him with automated calls unabated.

2. Defendant intentionally harassed and abused Plaintiff on numerous occasions by
calling several times during one day, and on back to back days, with such frequency as can
reasonably be expected to harass.

23. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice to individuals just as they did to Plaintiffs cellular telephone in

this case.
Case 2:19-cv-02110-MSN-tmp Document1 Filed 02/14/19 Page5of8 PagelD5

24. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice, just as they did to the Plaintiff's cellular telephone in this case,
with no way for the consumer, or Defendant, to remove the number.

25. Defendant’s corporate policy is structured so as to continue to call individuals like
Plaintiff, despite these individuals explaining to Defendant they do not wish to be called.

20. Defendant has numerous other federal lawsuits pending against them alleging
similar violations as stated in this Complaint.

21s Defendant has numerous complaints against it across the country asserting that its
automatic telephone dialing system continues to call despite being requested to stop.

28. Defendant has had numerous complaints against it from consumers across the
country asking to not be called, however Defendant continues to call these individuals.

29. Defendant’s corporate policy provided no means for Plaintiff to have his cellular
telephone number removed from Defendant’s call list.

30. Defendant has a corporate policy to harass and abuse individuals despite actual
knowledge the called parties do not wish to be called.

al. Not one of Defendant’s telephone calls placed to Plaintiff were for “emergency
purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

32. Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff.

33. From each and every call placed without express consent by Defendant to
Plaintiff's cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon
his right of seclusion.

34. From each and every call without express consent placed by Defendant to

Plaintiff's cell phone, Plaintiff suffered the injury of the occupation of his cellular telephone line
Case 2:19-cv-02110-MSN-tmp Document 1 Filed 02/14/19 Page6éof8 PagelD 6

and cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or
outgoing calls while the phone was ringing from Defendant call.

35. | From each and every call placed without express consent by Defendant to
Plaintiff's cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time. For
calls he answered, the time he spent on the call was unnecessary as he repeatedly asked for the
calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal
with missed call notifications and call logs that reflect the unwanted calls. This also impaired the
usefulness of these features of Plaintiff's cellular phone, which are designed to inform the user of
important missed communications.

36. Each and every call placed without express consent by Defendant to Plaintiffs
cell phone was an injury in the form of a nuisance and annoyance to the Plaintiff. For calls that
were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for
unanswered calls, Plaintiff had to waste time to unlock the phone and deal with missed call
notifications and call logs that reflected the unwanted calls. This also impaired the usefulness of
these features of Plaintiff's cellular phone, which are designed to inform the user of important
missed communications.

37. Each and every call placed without express consent by Defendant to Plaintiff's
cell phone resulted in the injury of unnecessary expenditure of Plaintiff's cell phone’s battery
power.

38. Each and every call placed without express consent by Defendant to Plaintiffs

cell phone where a voice message was left which occupied space in Plaintiff's phone or network.
Case 2:19-cv-02110-MSN-tmp Document1 Filed 02/14/19 Page 7of8 PagelD 7

ao. Each and every call placed without express consent by Defendant to Plaintiff's
cell phone resulted in the injury of a trespass to Plaintiff's chattel, namely his cellular phone and
his cellular phone services.

40. As a result of the calls described above, Plaintiff suffered an invasion of privacy.
Plaintiff was also affect in a personal and individualized way by stress, anxiety and aggravation.

COUNT I
(Violation of the TCPA)

41. Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty (40) as
if fully set forth herein.

42. Defendant willfully violated the TCPA with respect to Plaintiff, specifically for
each of the auto-dialer calls made to Plaintiff's cellular telephone after Plaintiff notified
Defendant that Plaintiff wished for the calls to stop

43. Defendant repeatedly placed non-emergency telephone calls to Plaintiff's cellular
telephone using an automatic telephone dialing system or prerecorded or artificial voice without
Plaintiff's prior express consent in violation of federal law, including 47 U.S.C §
227(b)(1)(A) (iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against ALLY FINANCIAL, INC. for statutory damages, punitive damages, actual
damages, treble damages, enjoinder from further violations of these parts and any other such

relief the court may deem just and proper.

 

 

Frank H. Kerby, Ill, Esqui
BPR #: 035859
Morgan & Morgan, Tampa, P.A.

One Tampa City Center

rs
Case 2:19-cv-02110-MSN-tmp Document1 Filed 02/14/19 Page 8of8 PagelD8

 

201 North Franklin Street, 7" Floor

Tampa, Florida 33602

Telephone: (813) 223-5505

Facsimile: (813) 223-5402

Noticed Email: FKerney@ForThePeople.com
Primary Email: TGomez@ForThePeople.com
Secondary Email: LDobbins@ForThePeople.com
Attorney for Plaintiff
